



Form of PSU (FY19 LTI Awards) - HS
    
REGIS CORPORATION
PERFORMANCE UNITS AGREEMENT
THIS PERFORMANCE UNIT AGREEMENT (the “Agreement”), dated as of
_____________________, 20____ (the “Grant Date”), is between Regis Corporation,
a Minnesota corporation (the “Company”), and Hugh Sawyer (the “Participant”).
WHEREAS, the Participant is a valued and trusted employee of the Company or an
Affiliate of the Company, and the Company desires to grant a Performance Unit
award to Participant payable in shares of the Company’s common stock pursuant to
the Company’s 2016 Long Term Incentive Plan, as amended and restated to date
(the “Plan”); and
WHEREAS, reference is made to the Employment Agreement, by and between the
Company and Participant as of the 17th day of April, 2017 (the “Employment
Agreement”); and
WHEREAS, the Committee has duly made all determinations necessary or appropriate
for the grant of the Performance Units hereunder (the “Award”);
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:
1.
Definitions.



For purposes of this Agreement, the definitions of terms contained in the Plan
hereby are incorporated by reference, except to the extent that any such term is
specifically defined in this Agreement.
(a)“Applicable Vesting Date” shall mean the later of (A) the first to occur of
(1) a Change in Control and (2) July 1, 2021 (the “Applicable Measurement Date”)
and (B) the date of Participant’s Termination of Employment.
(b)“Change in Control” shall have the meaning set forth in the Plan except that
any references in such definition to “twenty percent (20%)” are replaced by
“forty-nine percent (49%)”.
(c)"Good Reason" shall have the meaning ascribed to such term in the Employment
Agreement; provided, however, that in order for the Termination of Employment to
constitute a Termination of Employment for Good Reason, Participant must
terminate employment no later than one hundred and twenty (120) days following
the end of the applicable cure period.
(d)“Qualifying Termination” means a Termination of Employment:
(i)(A) without Cause (other than as a result of death or Disability) or for Good
Reason, in each case, within 12 months following a Change in Control or (B) due
to death or Disability; or
(ii)on or after April 17, 2020 by reason of the Participant’s Termination of
Employment by the Company without Cause (other than as a result of death or
Disability).


2.
Award of Performance Units.



Subject to the terms and conditions of the Plan and this Agreement, the Company
hereby grants to the Participant a Performance Unit Award consisting of
                          (       ) Performance Units (the “Units”), the vesting
of which shall be further subject to satisfaction of the Performance Goal
specified in Appendix A to this Agreement (the “Performance Goal”). The
Performance Units granted under this Agreement will be credited to an account in
the Participant’s name maintained by the Company. This account shall be unfunded
and maintained for bookkeeping





--------------------------------------------------------------------------------





purposes only, with each Unit representing an unfunded and unsecured promise by
the Company to issue to the Participant one share of the Company’s Common Stock
in settlement of a vested Unit.
3.
Vesting of Units. For purposes of this Agreement, “Vesting Date” means any date,
including the Scheduled Vesting Date (defined below) on which Units vest as
provided in this Section 3.

(a)Subject to Section 3(b), the Units will be eligible to vest on the fifth
anniversary of the Grant Date (the “Scheduled Vesting Date”). The Units will
vest in full on the Scheduled Vesting Date (i) if the Participant has not
experienced a Termination of Employment prior to the Scheduled Vesting Date, and
(ii) if the Performance Goal has been satisfied.
(b)If the Participant experiences a Qualifying Termination then, subject to
satisfaction of the Performance Goal, the Applicable Portion of the Units shall
vest on the Applicable Vesting Date and Participant shall forfeit the remainder
of such Units. In the event of a Qualifying Termination covered by this Section
3(b), if the Performance Goal is not satisfied as of the Applicable Measurement
Date, Participant immediately shall forfeit the Units in their entirety.
“Applicable Portion of the Units” means:
Nature of Participant’s
Qualifying Termination
Applicable Portion of the Units
Clause (i) of the definition of Qualifying Termination, and:
 
Prior to July 1, 2021
A number of Units equal to the product obtained by multiplying (i) the total
number Units by (ii) a fraction, the numerator of which is the number of days
elapsed from the Grant Date through the date of the Qualifying Termination and
the denominator of which is the number of days between the Grant Date and the
fifth anniversary of the Grant Date.
On or after July 1, 2021 but before the Scheduled Vesting Date
100% of the Units
Clause (ii) of the definition of Qualifying Termination, and:
 
On or after April 17, 2020 and prior to the third anniversary of the Grant Date
A number of Units equal to the product obtained by multiplying (i) the total
number of Units by (ii) a fraction, the numerator of which is the number of days
that have elapsed from the Grant Date through the date of the Participant’s
Termination of Employment and the denominator of which is the number of days
between the Grant Date and the fifth anniversary of the Grant Date
On or after the third anniversary of the Grant Date and before the fourth
anniversary of the Grant Date
A number of Units equal to the product obtained by multiplying (i) the total
number of Units by (ii) 60%
On or after the fourth anniversary of the Grant Date and before the Scheduled
Vesting Date
A number of Units equal to the product obtained by multiplying (A) the total
number of Units by (B) 80%

For purposes of this Agreement, a Termination of Employment without Cause shall
include a Termination of Employment at the conclusion of the Initial Term or any
Renewal Term (each as defined in the Employment Agreement) resulting from the
Company’s written notice of non-renewal pursuant to the terms of the Employment
Agreement.


(c)For purposes of this Agreement, (i) notwithstanding anything to the contrary
in the Plan, Participant shall be deemed to have experienced a Termination of
Employment when Participant ceases to be an employee of the Company, whether or
not Participant is a member of the Board, and (ii) if Participant’s Units are
considered non-qualified deferred compensation subject to Code Section 409A, a
Termination of Employment shall be deemed to have occurred only if on such date
the Participant has also experienced a “separation from service” as defined in
the regulations promulgated under Code Section 409A.
(d)For purposes of this Agreement, if Participant’s Units are considered
non-qualified deferred compensation subject to Code Section 409A, a Change in
Control shall be deemed to have occurred for purposes of





--------------------------------------------------------------------------------





settling vested Units only if such event would also be deemed to constitute a
change in ownership or effective control, or a change in the ownership of a
substantial portion of the assets, of the Company under Code Section 409A.
(e)For the avoidance of doubt, Section 10.1 of the Plan shall not apply to this
Award.
(f)In the event that Participant’s Termination of Employment would qualify
Participant for accelerated vesting under more than one type of Qualifying
Termination, the type of Qualifying Termination that provides for the vesting of
the greatest number of Units shall apply.


4.Settlement of Units.


Subject to Section 22, after any Units vest pursuant to Section 3, the Company
will promptly, but in no event later than thirty (30) days following the
Scheduled Vesting Date or earlier Vesting Date pursuant to Section 3(b) , cause
to be issued and delivered to the Participant (or to the Participant’s
Representative in the event of the Participant’s death) one share of Common
Stock in payment and settlement of each vested Unit. Delivery of the shares
shall be effected by the delivery of a stock certificate evidencing the shares,
by an appropriate entry in the stock register maintained by the Company’s
transfer agent with a notice of issuance provided to the Participant, or by the
electronic delivery of the shares to a brokerage account designated by the
Participant, and shall be subject to the tax withholding provisions of Section 9
and compliance with all applicable legal requirements, including compliance with
the requirements of applicable federal and state securities laws, and shall be
in complete satisfaction and settlement of such vested Units. Upon settlement of
the Units, the Participant will obtain, with respect to the shares of Common
Stock received in such settlement, full voting and other rights as a shareholder
of the Company.
5.
Forfeiture of Unvested Units.



Subject to any accelerated vesting under Section 3(b), if the Participant
experiences a Termination of Employment, any unvested Units shall be forfeited
and the Participant shall have no further interest in, or right to receive
shares of Common Stock in settlement of, such Units. In addition, Participant
shall forfeit any unvested Units if Participant remains employed through the
third anniversary of the Grant Date, or, if earlier, the date of a Change in
Control, and the Performance Goal has not been satisfied.
6.
Shareholder Rights.



The Units subject to this Award do not entitle the Participant to any rights of
a holder of the Company’s Common Stock. The Participant will not have any of the
rights of a shareholder of the Company in connection with the grant of the Units
hereunder unless and until shares of Common Stock are issued to the Participant
in settlement of the Units as provided in Section 5.
7.
Dividend Equivalents.



If a cash dividend is declared and paid by the Company with respect to its
Common Stock, the Participant will be credited as of the applicable dividend
payment date with an additional number of Units (the “Dividend Units”) equal to
(a) the total cash dividend the Participant would have received if the number of
Units credited to the Participant under this Agreement as of the related
dividend payment record date (including any previously credited Dividend Units)
had been actual shares of Common Stock, divided by (ii) the Fair Market Value of
a share of Common Stock as of the applicable dividend payment date (with the
quotient rounded down to the nearest whole number). Once credited to the
Participant’s account, Dividend Units will be considered Units for all purposes
of this Agreement.
8.
Restrictions on Transfer.



(a)Neither the Award evidenced by this Agreement nor the Units may be sold,
transferred, pledged, assigned, or otherwise alienated at any time, other than
by will or the laws of descent and distribution. Any attempt to do so contrary
to the provisions hereof shall be null and void.
(b)Participant agrees that Participant will not sell, transfer, pledge, assign
or otherwise alienate at any time, other than by will or the laws of descent and
distribution any shares of Common Stock that Participant receives





--------------------------------------------------------------------------------





upon the vesting of Units until such time as Participant is neither an employee
of the Company nor a member of the Board and the Company may take such
reasonable actions to ensure compliance with this Section 8(b).


9.Tax Consequences and Payment of Withholding Taxes.


Neither the Company nor any of its Affiliates shall be liable or responsible in
any way for the tax consequences relating to the award of Units, their vesting
and the settlement of vested Units in shares of Common Stock. The Participant
agrees to determine and be responsible for any and all tax consequences to the
Participant relating to the award, vesting and settlement of Units hereunder. If
the Company is obligated to withhold an amount on account of any tax imposed as
a result of the grant, vesting or settlement of the Units, the provisions of
Section 12.5 of the Plan regarding the satisfaction of tax withholding
obligations shall apply (including any required payments by the Participant).
10.
Administration.



The Plan and this Award of Units are administered by the Committee, in
accordance with the terms and conditions of the Plan. Actions and decisions made
by the Committee in accordance with this authority shall be effectuated by the
Company.
11.
Plan and Agreement; Recoupment Policy.



The Participant hereby acknowledges receipt of a copy of the Plan. The grant of
Units is made pursuant to the Plan, as in effect on the date hereof, and is
subject to all the terms and conditions of the Plan, as the same may be amended
or restated from time to time, and of this Agreement. If there is any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern. The interpretation and construction by the Committee of the
Plan, this Agreement, and such rules and regulations as may be adopted by the
Committee for the purpose of administering the Plan, shall be final and binding
upon the Participant. The Company shall, upon written request therefore, send a
copy of the Plan, in its then current form, to the Participant or any other
person or entity then entitled to receive the shares of Common Stock to be
issued in settlement of the Units.
The Company may recover any equity awarded to the Participant under this
Agreement, or proceeds from the sale of such equity, to the extent required by
the Regis Corporation Amended and Restated Executive Officer Incentive
Compensation Clawback Policy as in effect from time to time, Section 10(b) of
the Employment Agreement or any rule of the Securities and Exchange Commission
or any listing standard of the New York Stock Exchange, including any rule or
listing standard requiring recovery of incentive compensation in connection with
an accounting restatement due to the Company’s material noncompliance with any
financial reporting requirement under the securities laws, which recovery shall
be subject to the terms of any policy of the Company implementing such rule or
listing standard.
12.
No Employment Rights.



Neither this Agreement nor the Award evidenced hereby shall give the Participant
any right to continue in the employ of the Company, any Affiliate or any other
entity, or create any inference as to the length of employment of the
Participant, or affect the right of the Company (or any Affiliate or any other
entity) to terminate the employment of the Participant (with or without Cause),
or give the Participant any right to participate in any employee welfare or
benefit plan or other program of the Company, any Affiliate or any other entity.
13.
Governing Law.



This Agreement, the awards of Units hereunder and the issuance of Common Stock
in payment of Units shall be governed by, and construed and enforced in
accordance with, the laws of the State of Minnesota (other than its laws
respecting choice of law).
14.
Entire Agreement.








--------------------------------------------------------------------------------





This Agreement and the Plan constitute the entire obligation of the parties
hereto with respect to the subject matter hereof and shall supersede any prior
expressions of intent or understanding with respect to this transaction.
15.
Amendment.



Any amendment to this Agreement shall be in writing and signed on behalf of the
Company, and shall comply with the terms and conditions of the Plan.
16.
Waiver; Cumulative Rights.



The failure or delay of either party to require performance by the other party
of any provision hereof shall not affect its right to require performance of
such provision unless and until such performance has been waived in writing.
Each and every right hereunder is cumulative and may be exercised in part or in
whole from time to time.
17.
Counterparts.



This Agreement may be signed in two (2) counterparts, each of which shall be an
original, but both of which shall constitute but one and the same instrument.
18.
Headings.



The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.
19.
Severability.



If for any reason any provision of this Agreement shall be determined to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid or unenforceable provision were omitted.
20.
Successors and Assigns.



This Agreement shall inure to the benefit of and be binding upon each successor
and assign of the Company, and upon the heirs, legal representatives and
successors of the Participant.
21.
Requirements of Law and No Disclosure Rights.



The Company shall not be required to issue any shares of Common Stock in
settlement of Units granted under this Agreement if the issuance of such shares
shall constitute a violation of any provision of any applicable law or
regulation of any governmental authority. The Company shall have no duty or
obligation beyond those imposed by applicable securities laws generally to
affirmatively disclose to the Participant or a Representative, and the
Participant or Representative shall have no right to be advised of, any material
non-public information regarding the Company or an Affiliate at any time prior
to, upon or in connection with the issuance of the shares of Common Stock in
settlement of the Participant’s Unit Award.
22.
Code Section 409A.



Notwithstanding anything to the contrary in this Agreement, including Section 4,
if any amount shall be payable with respect to this Award as a result of the
Participant’s “separation from service” at such time as the Participant is a
“specified employee” (as those terms are defined in regulations promulgated
under Code Section 409A) and such amount is subject to the provisions of Code
Section 409A, then no payment shall be made, except as permitted under Code
Section 409A, prior to the first day of the seventh calendar month beginning
after the Participant’s separation from service (or the date of Participant’s
earlier death), or as soon as administratively practicable thereafter.
Participant





--------------------------------------------------------------------------------





shall not have the right to designate the timing of settlement of the Units. If
the thirty-day settlement period spans two different calendar years, settlement
shall occur during the later calendar year.
[Signature Page Follows]





--------------------------------------------------------------------------------





IIN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
by an officer thereunto duly authorized, and the Participant has hereunto set
his hand, all as of the day and year first above written.
REGIS CORPORATION
By:__________________________________________________
Name:________________________________________________
Title:_________________________________________________
PARTICIPANT:
_____________________________________________________
Hugh Sawyer
    


Appendix A


 
“Performance Goal” shall mean the volume-weighted average closing price per
share of Company Common Stock for the fifty trading days preceding July 1, 2021
equals or exceeds $22.40; provided, however, that in the case of a Change in
Control occurring prior to July 1, 2021, Performance Goal shall mean the
volume-weighted average closing price per share of Company Common Stock for the
fifty trading days preceding the date of the Change in Control equals or exceeds
$22.40. The volume-weighted average closing price per share of Company Common
Stock for any relevant period shall be calculated as follows:


[(Closing Price x Volume for Trading Day 1) + (Closing Price x Volume for
Trading Day 2)…through each of the 50 trading days]/Total Volume for the 50
Trading Days




 







